                                                                     SO ORDERED.


                                                                     Dated: May 23, 2019

     Chris D. Barski (024321)
 1   BARSKI LAW PLC
     8700 E. Via de Ventura, Suite 140
 2
     Scottsdale, AZ 85258
 3   (602) 441-4700                                                  Daniel P. Collins, Bankruptcy Judge
     Fax: (602) 680-4305                                             _________________________________
 4   cbarski@barskilaw.com
     Attorney for Debtor
 5                                UNITED STATES BANKRUPTCY COURT
 6
                                            DISTRICT OF ARIZONA
 7
      In re:                                            Chapter 13
 8
 9    DAWN GARRISON,                                    Case No. 2:18-bk-11908-DPC
10
                          Debtor.                       ORDER APPROVING FIRST
11                                                      APPLICATION FOR ALLOWANCE
                                                        AND PAYMENT OF ATTORNEYS’
12                                                      FEES
13
14       On consideration of the First Application for Allowance and Payment of Attorneys’ Fees

15   filed by Barski Law PLC, it appearing that proper notice of the Application was given, and

16   for other good cause appearing,

17             IT IS ORDERED allowing for attorney’s fees to be paid from the Debtor’s bankruptcy

18   estate in the amount of $5,200 as and for attorney’s fees and costs.

19                                                              DATED AND SIGNED ABOVE

20
21
22
23
24
25
26
27
28




     Case 2:18-bk-11908-DPC              Doc 39 Filed 05/23/19 Entered 05/24/19 07:50:19      Desc
                                          Main Document Page 1 of 1
                                                        1
